Citation Nr: 0711831	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  05-27 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1963 to 
February 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
February 2006 the veteran testified at a video conference 
Board hearing.  


FINDING OF FACT

The veteran's tinnitus is related to service.  


CONCLUSION OF LAW

The veteran's tinnitus was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has tinnitus due to acoustic 
trauma in service from working on airplanes.  He requests 
service connection for tinnitus.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record has demonstrated that service 
connection is warranted for tinnitus.  During an October 2004 
VA examination the examiner opined that the veteran's 
tinnitus was not due to service as its onset was 7 to 8 years 
ago and occurs daily.  The veteran during his Board hearing 
clarified that there was a miscommunication with that 
examiner and that he has had tinnitus since service and that 
it increased in severity during the last 7 to 8 years.  The 
Board notes that it is not bound to accept any one opinion 
(whether from a VA examiner, private physician, or other 
source) concerning the merits of a claim.  Hayes v. Brown, 
5 Vet. App. 60 at 69 (1993).  Further, the probative value of 
a medical opinion is generally based on the scope of the 
examination, as well as the relative merits of the expert's 
qualifications and analytical assessments.  Guerrieri v. 
Brown, 4 Vet. App. 467 at 470-71 (1993).  In the instant case 
not all the facts were before the October 2004 examiner and 
the opinion rendered is of little probative value.  

Service connection has been granted for the veteran's hearing 
loss.  His DD 214 Form shows that he was a general aircraft 
assembler during service.  The veteran testified during his 
Board hearing that ringing in his ears began shortly after 
discharge from service and that he has not been exposed to 
much post-service noise.  Hence, the totality of the evidence 
has suggested that there is a causal relationship between the 
veteran's service and current tinnitus.  Therefore, in giving 
the veteran the benefit of the doubt, the Board finds that 
service connection is warranted for tinnitus.  38 U.S.C.A. § 
5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the benefit being granted by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
at this juncture since there is no detriment to the veteran 
in light of the favorable disposition.  


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


